LETTS, Judge.
The defendant appeals his sentence meted out pursuant to the habitual offender’s statute, claiming that the trial court did not make specific findings of fact demonstrating the necessity for enhancing his sentence. We agree and reverse.
We see no reason to elaborate on the facts of this case because the state concedes that the trial court failed to make the requisite findings of fact required by section 775.084, Florida Statutes (1977). See Pugh v. State, 547 So.2d 289 (Fla. 2d DCA 1989).
The defendant also argues that the judgment is erroneous because it reflects the imposition of costs against him when the trial court, in fact, did not assess any such costs. He is correct and once again the state also agrees that these costs should not have appeared on the judgment. An earlier order by the trial court specifically declared the defendant indigent and relieved him of the requirement that he pay all costs allowed by law incident to his prosecution. We, therefore, reverse and remand on this issue also.
REVERSED AND REMANDED.
DELL and WARNER, JJ., concur.